TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-03-00153-CV



                           Brent Bowling and Andrea Bowling, Appellants

                                                   v.

                                    Skelton Properties, Appellee




                FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
                NO. 263646, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                                MEMORANDUM OPINION


                Appellants filed an unopposed motion to dismiss their appeal advising that they no longer

desire to pursue this appeal.

                The appeal is dismissed on motion of appellants. Tex. R. App. P. 42.1(a)(2).




                                                Mack Kidd, Justice

Before Justices Kidd, Yeakel and Patterson

Dismissed on Appellants= Motion

Filed: April 10, 2003